DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11, 12, 15, 16, and 20 are objected to because of the following informalities:  
Claim 11 should be amended to recite “…applied to said second portion” in line 3 to keep claim terminology consistent.
Claim 12 should be amended to recite “the skin surface” in line 11 since the skin surface has already been introduced.
Claim 12 should be amended to recite “…flexible portion of said first body” in line 14 to keep claim terminology consistent.
Claim 12 should be amended to recite “…and deliver the medicament” in line 15 to correct for grammar.
Claim 15 should be amended to recite “said first body” in lines 1 and 3 and to keep claim terminology consistent.
Claim 16 should be amended to recite “…and deliver the medicament” in line 10 to correct for grammar.
Claim 20 should be amended to recite “said flexible portion of said first portion” in line 1 to keep claim terminology consistent.
Claim 20 should be amended to recite “said first portion” in line 3 to keep claim terminology consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites “a first body having a flexible portion” which indicates that the flexible portion is a part of the first body (line 3).  Later in the claim (line 5), the claim recites “a medicament disposed in said first body and flexible portion” which indicates that the first body and the flexible portion are separate.  Therefore, the relationship between the first body and the flexible portion is not understood.  For examination purposes, the claim is interpreted to mean “a medicament disposed in said flexible portion of said first body”.
Further regarding claim 12, the claim recites “applying a first pressure…when in contact with a skin surface” in line 10.  It is not understood what structure must be in contact the skin surface when the first pressure is applied.
Regarding claim 14, the claim is directed towards a first end of said second body and flexible portion.  It is unclear from the claim language if the claim is directed to a singular first end or two first ends: one for the second body and one for the flexible portion.  For examination purposes, the claim is interpreted to mean “a first end of said flexible portion of said second body”.
Claim 17 recites the limitation "said sidewall" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 15, and 18-20 are also rejected by virtue of being dependent on claims 12 or 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nissels (US 20020128600).
Regarding claim 16, Nissels discloses a method of administering a medicament to a patient, comprising: 
providing a delivery device (fig. 1) having a first portion (casing 1 in fig. 1), a reservoir containing the medicament disposed in said first portion (product reservoir 2 in fig. 1), a second portion (suction piece 4 in fig. 1) having a flexible wall (paragraph 13 discloses a “flexible chamber wall”) connected to said first portion (fig. 1 shows the casing 1 attached to the suction piece 4) and having a cavity (suction chamber V in fig. 1) and an open distal end (figs. 1 and 2), and a needle communicating with said reservoir and oriented within said flexible wall of said second portion (dispensing means 3 is shown to be a needle in fig. 1 and partially positioned within the flexible wall), 
pulling a skin surface of the patient into said cavity of said second portion and into contact with said needle where said needle pierces said skin surface (fig. 1 shows the skin inside suction chamber V with the needle piercing the skin), 
applying a dispensing force to said first portion to dispense said medicament through said needle and delivery said medicament to said skin surface (paragraph 35 discloses activating a delivery means 20 in fig. 4; the examiner notes that PHOSITA would understand this step encompassing a force being applied to the piston shown in fig. 1 to administer the medicament).
Allowable Subject Matter
Claims 1-11 are allowed.
Claim 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method.  
	The closest prior art of record is Nissels.  
Regarding independent claims 1 and 12, Nissels fails to teach among all the limitations or render obvious a drug reservoir disposed in a flexible first portion which is compressible to dispense the medication, in combination with the total structure and function as claimed.  Instead, Nissels teaches a first portion (casing 1 in fig. 1) which encloses a drug reservoir (product reservoir 2 in fig. 1).  The examiner first notes that there is no indication that the first portion comprises a flexible portion as it appears that the casing would be rigid.  Additionally, in the embodiment of the second portion being flexible, Nissels discloses that the device is to be used with an auto-injector (paragraph 13).  As such, there is no motivation to modify the first portion of Nissels to have a flexible portion which is compressible to administer the medicament.
Claim 17 contains allowable subject matter for the same reason as provided for claims 1 and 12 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783